[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT                     FILED
                         ________________________         U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                                               September 4, 2007
                               No. 07-10310                  THOMAS K. KAHN
                           Non-Argument Calendar                 CLERK
                         ________________________

                    D. C. Docket No. 06-02534-CV-TWT-1

ELIZABETH KANG,



                                                            Petitioner-Appellant,

                                    versus

NORO-MOSELEY PARTNERS,

                                                           Respondent-Appellee.


                         ________________________

                  Appeal from the United States District Court
                     for the Northern District of Georgia
                       _________________________

                             (September 4, 2007)

Before BLACK, MARCUS and WILSON, Circuit Judges.

PER CURIAM:

     Elizabeth Kang appeals the district court’s grant of Noro-Moseley Partners’s
motion to quash subpoena. Kang sought discovery from Noro-Moseley Partners to

use in a civil proceeding in Germany pursuant to 28 U.S.C. § 1782. We review the

district court’s decision for an abuse of discretion. In re Clerici, 481 F.3d 1324,

1331 (11th Cir. 2007). Our review is extremely deferential and identical to the

standard for reviewing ordinary discovery rulings by the district court. Id.

However to the extent that the district court’s decision is based on an interpretation

of law our review is de novo. Id.

      Section 1782 “authorizes, but does not require, a federal district court to

provide assistance to a complainant . . .” Intel Corp. v. Advanced Micro Devices,

Inc., 542 U.S. 241, 255, 124 S. Ct. 2466, 2478, 159 L. Ed. 2d. 355 (2004). Under

§ 1782(a), the district court can grant an application for judicial assistance when

the following statutory requirements are met: (1) the request must be made “by a

foreign or international tribunal,” or by “any interested person”; (2) the request

must seek evidence, whether it be the “testimony or statement” of a person or the

production of “a document or other thing”; (3) the evidence must be “for use in a

proceeding in a foreign or international tribunal”; and (4) the person from whom

discovery is sought must reside or be found in the district of the district court

ruling on the application for assistance. 28 U.S.C. § 1782(a). Once these prima

facie requirements are satisfied, the following factors must be considered by the



                                           2
district court in exercising its discretion: (1) whether “the person from whom

discovery is sought is a participant in the foreign proceeding,” because “the need

for § 1782(a) aid generally is not as apparent as it ordinarily is when evidence is

sought from a nonparticipant”; (2) “the nature of the foreign tribunal, the character

of the proceedings underway abroad, and the receptivity of the foreign government

or the court or agency abroad to U.S. federal-court judicial assistance”; (3)

“whether the § 1782(a) request conceals an attempt to circumvent foreign

proof-gathering restrictions or other policies of a foreign country or the United

States”; and (4) whether the request is otherwise “unduly intrusive or

burdensome.” Intel, 542 U.S. at 264-65, 124 S. Ct. at 2483.

      Here the district court correctly found that a prima facie case had been met.

It then considered the four Intel factors finding that the first factor weighed in

favor of denying the motion to quash. However, the court found that this factor

was outweighed by the irrelevance of the requested discovery to the nature of the

foreign proceedings. A district court can deny discovery where the information

sought is irrelevant to the causes of action. See Burger King Corp. v. Weaver, 169
F.3d 1310, 1320 (11th Cir. 1999). Given that the district court properly considered

the Intel factors in deciding whether to exercise its discretion and has not abused

his discretion in determining relevance, we can find no reversible error.

AFFIRMED.

                                           3